Title: General Orders, 3 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 3rd 1776
ParoleCountersign


No Officer, or Soldier, under any pretence, is to be absent from his post, without leave in writing from his Brigadier General, who is not to grant liberty of running backwards & forwards, from hence to Roxbury, but in very especial cases.
As it is not unlikely but a contest may soon be brought on, between the ministerial Troops, and this Army; The General flatters himself, that every Officer, and Soldier, will endeavour to give, such distinguish’d proofs of his conduct, and good behaviour, as becomes men, fighting for every thing that is dear, and valuable to Freemen; remembering at the same time what disgraceful punishment will attend a contrary behaviour—Every man’s conduct will be mark’d and rewarded, or punished accordingly, and Cowardice in a most exemplary manner—The Colonels, or commanding Officers of regiments are to see that their several Regiments are properly told off, and the supernumerary Officers so posted as to keep the men to their

duty; particular care is to be taken to prevent their firing at too great a distance, as one Fire well aim’d does more execution than a dozen at long-shot.
All wood cutting parties &c., are to join their respective regiments until further orders—The Qr Mr General may draw the Carbines out of the Commissary’s Stores, and put them into the hands of the Carpenters, or such others, as he shall think will use them to the best advantage, taking care to return them when called for—All Arms in store, fit for use, may be deliver’d out to the Adjutant General’s order.
The Brigadiers are to see, that the Arms in their several Brigades, are disposed of to the best advantage, placing them in the hands only of such men, as are fitest for duty, and that the Spears are used, as occasion shall require, to supply the defect of arms.
As it has been suggested to the General that many of the towns-people &c. influenced by a zeal for the cause of their country, are inclined to throw aid, in case the Army should be called to action—The General desires that they will, (to prevent any kind of confusion, or disorder) join different Companies, in the several regiments, as they shall choose; or form themselves into a distinct Corps, under Officers of their own choosing, and put themselves under the immediate command of some Brigadier, that they may not be considered, or act, as an independent company.
Two Companies of Col. Thompsons Riffle Regiment, are to march to morrow-evening, to Roxbury with their Blankets, Arms & three days provisions ready dressed; The Officer commanding the party will receive his orders from the Adjutant General.
Colonel Huchinson’s and Col. French’s regiments, are to march to Roxbury by sun-rise, on Tuesday morning, with their Blankets, Arms, and three days provisions ready dress’d.
